Order entered January 20, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00896-CV

                         PIERRE INVESTMENTS, INC., Appellant

                                               V.

       DAVID CORONA D/B/A CORONA AND SON CONSTRUCTION, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC 12-12422-I

                                           ORDER
       We GRANT appellee’s January 15, 2015 second motion for an extension of time to file a

brief TO THE EXTENT that appellee shall file a brief by FEBRUARY 17, 2015. We caution

appellee that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE